
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5630
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  provide for qualifications for vocational rehabilitation counselors and
		  vocational rehabilitation employment coordinators employed by the Department of
		  Veterans Affairs.
	
	
		1.Qualifications for vocational
			 rehabilitation counselors and vocational rehabilitation employment coordinators
			 employed by the Department of Veterans Affairs
			(a)In
			 generalChapter
			 31 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					3123.Qualifications
				for vocational rehabilitation counselors and vocational rehabilitation
				employment coordinators
						(a)Vocational
				rehabilitation counselorsEach individual employed by the Department
				as a vocational rehabilitation counselor shall—
							(1)have completed a
				masters degree in vocational rehabilitation counseling before being so
				employed;
							(2)by not later than
				five years after the individual is first so employed, obtain certification by
				an accredited certifying body recognized by the National Commission for
				Certifying Agencies; and
							(3)as a condition of
				continued employment, maintain such certification.
							(b)Vocational
				rehabilitation employment coordinatorsEach individual employed
				by the Department as a vocational rehabilitation employment coordinator
				shall—
							(1)have completed a
				bachelors degree in the relevant field, as designated by the Secretary, before
				being so employed;
							(2)by not later than
				five years after the individual is first so employed, obtain certification by
				an accredited certifying body recognized by the National Commission for
				Certifying Agencies; and
							(3)as a condition of
				continued employment, maintain such certification.
							(c)Remediation
				planIf an individual employed by the Department as a vocational
				rehabilitation counselor or a vocational rehabilitation employment coordinator
				fails to meet a condition of employment applicable to such individual under
				subsection (a) or (b), the Director of the Vocational Rehabilitation and
				Employment Service shall develop a remediation plan for such individual. If the
				individual fails to complete the remediation plan, such failure shall be cause
				for
				termination.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						3123. Qualifications for vocational
				rehabilitation counselors and vocational rehabilitation employment
				coordinators.
					
					.
			(c)Applicability
				(1)Individuals
			 hired after date of enactmentSection 3123 of title 38, United
			 States Code, as added by subsection (a), shall apply with respect to an
			 individual hired by the Department of Veterans Affairs after the date of the
			 enactment of this Act.
				(2)Individuals
			 hired before date of enactmentIn the case of an individual hired as a
			 vocational rehabilitation counselor or a vocational rehabilitation employment
			 coordinator by the Department of Veterans Affairs before the date of the
			 enactment of this Act, such individual is required to have the qualifications
			 described in section
			 3123 of title 38, United States Code, as added by subsection
			 (a), for the position held by the individual by not later than 5 years after
			 the date of the enactment of this Act.
				
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk
		
	
